Citation Nr: 1608956	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at Memorial Hospital Jacksonville on November 12, 2013.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

In his June 2014 VA Form 9, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge.  A hearing was scheduled for January 2015.  In November 2014, he notified VA that he could not attend the hearing on that date, and he asked that it be rescheduled.  Accordingly, the hearing was rescheduled for January 2015.  He then failed to report on the January 2015 hearing date.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  


FINDINGS OF FACT

The Veteran went to the private emergency department on November 12, 2013, due to a healing abscess on his buttock with associated swelling and pain in the right forearm, including a prior history of a similar infection in his brain.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by Memorial Hospital Jacksonville on November 12, 2013, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1008, (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met.  See 38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002.  

VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).  

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).  

If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  38 C.F.R. § 17.1005(d).  

The term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d).  

The Chief of the Health Administration Service or an equivalent official at the VA medical facility of jurisdiction will make all determinations regarding payment or reimbursement under 38 U.S.C. 1725, except that the designated VA clinician at the VA medical facility of jurisdiction will make determinations regarding §17.1002(b), (c), and (d).  38 C.F.R. § 17.1006.  

However, a medical finding of an emergency is not required.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  In fact, section 17.1002(b) does not require that the treatment the veteran receives from the private facility be for an emergent condition.  That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  The Board must consider the claimant's state of mind at the time she sought private treatment and evaluate her actions in light of what a prudent layperson would do under the same circumstances.  Id. at 264, 266.  

The events happening after the initial presentation for emergency treatment, such as the quick resolution of the presenting symptoms, are of limited relevance.  Swinney, 23 Vet. App. at 266.  However, when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider evidence regarding (a) whether the treatment ultimately rendered was for an emergent condition and (b) advice from physicians at the time that the medical condition was stable and needed no additional treatment.  Id. at 264-655.

B.  Discussion

The Veteran sought treatment at a private hospital on November 12, 2013.  The AOJ denied the claim because it found that the event was not an emergency.  The remaining requirements for reimbursement or payment do not appear to be in dispute.  Therefore, the Board will omit discussion on those requirements. 

After careful consideration, the Board finds that the claim should be granted.   

When the Veteran presented for treatment on November 12, 2013, he complained of a staph infection on his buttocks with associated pain and swelling in his right forearm.  He gave a history of a prior staph infection in his brain.  Physical examination showed that the buttock abscess was "healed" with no drainage, nonfluctuant, and no surrounding erythema.  His condition was "stable."  A diagnosis of cellulitis was made, and he was discharged to home.  

The Board finds that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention for his abscess and associated symptoms in the right forearm, particularly in light of his prior history of a brain infection, could have resulted in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 17.1002(b).  

Because the evidence shows that the Veteran was experiencing an emergency, the Board will resolve all reasonable doubt in the Veteran's favor, and find that all requirements are met for payment or reimbursement of emergency treatment at Memorial Hospital Jacksonville on November 12, 2013.  

The Board recognizes that two VA doctors later reviewed the matter in December 2013 and March 2014, respectively, and found that his condition on that day was "not emergent care."  The central question, however, is whether a "prudent layperson" at the time of the treatment-not a medical doctor several months later-would consider the situation to be "an emergency medical condition."  See Swinney, 23 Vet. App. at 264.  The two doctors' opinions on this question are nondeterminative.  

Accordingly, the claim is granted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Memorial Hospital Jacksonville on November 12, 2013, is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


